 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local Union No. 211 and Atlantic County Im-provement Authority and Jaden Electric, a Di-vision of the Farfield CompanyInternational Brotherhood of Electrical Workers,Local Union No. 334 and Atlantic County Im-provement Authority and Jaden Electric, a Di-vision of The Farfield Company. Cases 4-CC-1135, 4-CP-293, 4-CC-1138, 4-CC-1139, and4-CC-1 141March 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOctober 12, 1979, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, the Respondents, theCharging Parties, and the General Counsel all filedexceptions and supporting briefs, and the ChargingParties each filed answering briefs in opposition tothe Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedThe Respondents have excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.2 We agree with the finding of the Administrative Law Judge that theRespondent Locals violated Sec. 8(b)(4)(i) and (ii)(B) of the Act by theirpicketing of primary employer Jaden Electric at properly established andvalidly maintained gates reserved for neutral secondary employers, innonconformance with the standards for lawful common situs picketing es-tablished in Sailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547 (1950). In so finding, we also rely on the threat made byRespondent Local 334's business manager, Menardy, that if a contractwas awarded to Jaden the project would be picketed, no one would crossthe picket line, and the job would be closed down, and the threat madeby Respondent Local 21l's business manager, Stockinger, that awardinga contract to Jaden would mean that the Union would picket the projectand close it down. Thus, the Respondents' unlawful secondary intent intheir picketing in this case is clearly evidenced not only by the Respon-dents' failure to conform their picketing to Moore Dry Dock standards,but also by the threats of their respective business managers to cause acomplete work stoppage on the project-threats that were fully realized.248 NLRB NO. 34Order of the Administrative Law Judge andhereby orders that the Respondents, InternationalBrotherhood of Electrical Workers, Local UnionNo. 211 and International Brotherhood of Electri-cal Workers, Local Union No. 334, Pomona, NewJersey, their officers, agents, and representatives,shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Thecharges herein having been filed on various dates be-tween April 13 and 27, 1979,1 on May 31, an Order con-solidating cases and a complaint therein was issued. Thecomplaint alleges that Local 211 and Local 334 have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, as amended, and, in addi-tion, that Local 211 has engaged in and is engaging inunfair labor practices within the meaning of Section8(b)(7)(C) of the Act. Respondents duly filed an answerdenying that they had engaged in the alleged unfair laborpractices. A hearing in this proceeding was held on July25 and 26 in Atlantic City, New Jersey. Briefs have beenfiled with the Administrative Law Judge by GeneralCounsel, Respondent, and each of the Charging Parties.2Upon the entire record in the case,3and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleges, Respondents admit, and I findthat International Brotherhood of Electrical Workers,Local Union No. 211, herein called Local 211; and Inter-national Brotherhood of Electrical Workers, LocalUnion No. 334, herein called Local 334, are labor organi-zations within the meaning of Section 2(5) of the Act.During the times material hereto construction workhas being performed at the Federal Aviation Administra-tion/National Aviation Facilities Experimental Center atPomona, New Jersey, herein called NAFEC. The con-tracting authority was Atlantic County ImprovementAuthority, herein called ACIA, an agency of the State ofNew Jersey. The general contractor and constructionmanager for the project was George A. Fuller Co.,I All dates refer to the calendar year 1979 unless otherwise indicated.2 At the hearing the record in this proceeding was amended to reflectthe names of the entities (Atlantic County Improvement Authority andladen Electric, a Division of the Farfield Company) which were substi-tuted as Charging Parties in the stead of the persons whose names appearin the charges.I The record in these proceedings having been kept open in order thatGeneral Counsel might add thereto as an exhibit a New Jersey PrevailingWage Rate Determination and General Counsel having filed a motion,received by the Administrative Law Judge on September 11, 1979, toadmit in evidence as G.C. Exh. II the New Jersey Prevailing Wage RateDetermination issued on June 27, 1978, and no opposition having beenfiled, the motion is granted and the documents attached to said motionare received in evidence as G.C. Exh. 11.----- -- INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 211169herein called Fuller, who employed clerical, administra-tive, and supervisory, but not construction trades, per-sonnel at the project site. On March 14 a contract wasawarded to Jaden Electric, a Division of the FarfieldCompany, herein called Jaden or Jaden Electric, byACIA to perform certain electrical construction work atthe NAFEC jobsite. Jaden Electric is a nonunion con-tractor whereas most of the other contractors on theproject are union employers. This proceeding arises outof picketing conducted at the NAFEC project by Local211 and Local 334 between March 30 and May 15.Jaden, a Pennsylvania corporation, is an electrical andmechanical contractor engaged in the construction busi-ness. Its principal office is located in Lititz, Pennsylva-nia. In a representative calendar year Jaden purchasesgoods valued at in excess of $50,000 which are shippeddirectly to its projects through channels of interstatecommerce from locations outside the State where it isengaged in construction work. Fuller, a California corpo-ration, manages construction projects throughout theUnited States. In a representative calendar year Fullerperforms services valued at in excess of $50,000 outsidethe State of California. The complaint alleges, theanswer admits, and I find that during all times materialhereto Jaden and Fuller were employers within themeaning of Section 2(2) engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE UNFAIR LABOR PRACTICESA. The IssuesOn March 14 ACIA awarded a contract for electricalconstruction work at the NAFEC project to Jaden, anonunion contractor. Because the employees of the othertrades on the job are represented by labor unions and be-cause it was anticipated that Respondent might picketJaden, in order to minimize possible interruption ofwork, gate 13 to the project was reserved for the exclu-sive use of Jaden and its suppliers while two other gates,gates 18 and 18(a), were reserved for the other tradesand Jaden and its suppliers were prohibited from usingthem. The complaint alleges that in violation of Section8(b)(7)(C) Local 211 picketed Jaden at the NAFEC sitefrom March 30 to May 15, a period of more than 30days, with an object of forcing or requiring Jaden to rec-ognize or to bargain with Local 211 as the representativeof Jaden's employees when Local 211 was not certifiedas the representative of such employees and a petitionunder Section 9(c) of the Act had not been filed within30 days from the commencement of the picketing. Thecomplaint also alleges that Local 211 and Local 334were acting in concert with each other and as agents ofeach other and that Local 334 as agent of Local 211 par-ticipated in such picketing. No competent evidence wasadduced on behalf of General Counsel to support this al-legation. The complaint does not allege any violation ofSection 8(b)(7) on the part of Local 334. The defense of4 On May 15 United State Dllrict Coulrt Judge John F: Gerry i,uieda temporary injunction reilraitung I ocal 211 from picketing Jaden at heNAFEC site Peter 14: lirl. *cc X Initre ir ia/ul ril hrhood otf :o/lrical U'Worier. ocal nuimor .\A 21]. Cil No 79 1488 ( S I) C. NeoJersey)Local 211 to the 8(b)(7)(C) allegations is that it was notseeking recognition as the representative of Jaden's em-ployees but was picketing to advertise that Jaden waspaying its employees lower wages and fringe benefitsthan had been established as a standard in the area byLocal 211 and also that it was picketing to protest thefact that Jaden was not using employees who lived in thearea where the work was being done.The complaint further alleges that on April 12 Local211 and that on April 25 Local 334 picketed gates 18 and18(a) in violation of Section 8(b)(4)(i) and (ii)(B).B. Origin of the DisputeLocal 211 and Local 334 represent electricians in theconstruction industry in Atlantic County, New Jersey.Local 334 normally represents electricians concernedwith distribution of high voltage electricity, who arecommonly referred to as lineman, while Local 211 hasjurisdiction over other types of electrical installations.Although NAFEC is a Federal facility, the contract-ing authority for the work with which these proceedingsare concerned is ACIA, a State agency. Under the Pre-vailing Wage Act of New Jersey contractors on theNAFEC job are required to pay their employees the pre-vailing wage rates (or higher) as determined by the NewJersey Department of Labor and Industry. As so deter-mined, during the times relevant hereto, the prevailingwage rate for journeymen electricians in the classifica-tions employed by Jaden was $12.10 per hour,5plusfringe benefits equal to $1.75 per hour for total wagepackage of $13.85 per hour; the overtime rate was $29.95per hour; and the apprentice rate was between $5.25 and$9.40 per hour with overtime between $8.75 and $17.05per hour.In the period between March 30 and May 15 Jadenpaid its journeyman electricians at the NAFEC site$13.85 per hour. In addition, full-time employees re-ceived 7-1/2 paid holidays per year after the first 60 daysof employment; I week paid vacation after the first 1,200hours of employment; and hospitalization and life insur-ance coverage paid for by the Company. Dennis Pierce,Jaden's vice president, estimated the value of these fringebenefits at 51 cents per hour. Only one apprentice hasbeen employed at the NAFEC job by Jaden who is paid$10.25 per hour.The contract was awarded to Jaden on March 14 andon March 27 Jaden moved its office trailer onto the pro-ject. However, no electrical construction work was per-formed by Jaden before Monday, April 2. As of April 9only three journeymen, including supervisors, wereworking at the project for Jaden, all of whom had per-manent residences outside Alantic County and hadworked for Jaden for more than 6 months. As of May 15Jaden employed 12 to 15 journeymen on the project andas of the date of the hearing it employed 41 electricianson the project of whom approximately 31 resided in theState of New Jersey and of the latter number 25 lived inAtlantic County.As there was concern that problems would arise whenJaden began work at the NAFEC project site severali hc tfi Cnl.ir rate a, $13 0(h per hour 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings were held between NAFEC and the Unions inorder to forestall or minimize any interruption of work.The first meeting was held on March 2 at the suggestionof George Stockinger, business manager of Local 211,who did not attend. Present in the stead of Stockingerwas George Fenwick, assistant business manager ofLocal 211; also present was Joseph Menardy, businessmanager of Local 334. Representing NAFEC were:Frank Munroe, executive officer of the Federal AviationAdministration at NAFEC; Joseph Lovette and JohnFogarty, contracting officers; and John Brennan, whowas in charge of the NAFEC building program. Men-ardy stated that the purpose of the meeting was to dis-cuss the problems that would arise if a contract shouldbe awarded to Jaden, a nonunion contractor who wasnot located in Atlantic County.6Lovette explained thatthe contracts were not let by the Federal governmentand that NAFEC personnel were unable to influence theaward of the contracts. Menardy complained that Atlan-tic County had been economically depressed for a longtime and the Unions did not consider it fair that whenwork developed it should be given to an out-of-towncontractor who was employing out-of-town personnel.He further said that if a contract was awarded to Jaden,the project would be picketed, no one would cross thepicket line and the job would be closed down.7Munroepointed out that the NAFEC job was important to theFederal government and that if there was any delay inconstruction the government would suffer substantialdetriment because of the arrangements that had beenmade to finance the project.A second meeting, held at a restaurant on March 19,was called at the request of Delbalso, acting director ofNAFEC; present were Stockinger, Menardy, Delbalso,Munroe, Lovette, and Faith, the previous director ofNAFEC. The reason Delbalso called the meeting was todiscuss with the Unions the problems that would ariseshould there be any delay in the construction at theNAFEC site and to obtain from the union representa-tives suggestions as to how interruptions of the workcould be avoided. Delbalso told the meeting that he rec-ognized that the Unions had been a major factor in pre-venting the NAFEC installation from being closed. Hedescribed the difficult arrangements that had been madeto finance the project and explained that any construc-tion delay would add to the government's financialburden and would have an adverse effect on the job.Stockinger replied that he understood the government'sposition but nevertheless the Unions "would have to dotheir thing." According to the testimony of FrankMunroe, whom I credit, "Mr. Delbalso ... asked Mr.Stockinger and Mr. Menardy did they have any sugges-tions as to what could be done by us to prevent disrup-tion on the job site [because of the presence] of the non-union contractor. Mr. Stockinger said that the only thinghe could recommend was that Jaden Electric sign awork agreement with his union and [then] there wouldf In February the bids for the clcclrical iork had beenl published inthe Dodge Report from ,hich it appeared hat Jaden ,sas the lossbidderFenwick interjected the remark that he urnliotSl "x uld hase to dotheir thing "be no disruption on the job."8Also, at the March 9meeting, Stockinger pointed out that the Atlantic Cityarea was building up rapidly, that a great many contractswere being awarded, and that if a nonunion contractorwas given a contract at NAFEC it would have an effecton other contracts. Stockinger asserted that awarding acontract to Jaden would mean that the Union wouldpicket the NAFEC job and would close it down.9There were additional meetings between representa-tives of NAFEC and the Unions on March 21 andMarch 26 but no solution was found to the problems thatwould arise when Jaden began work on the job site. Afinal meeting was held on May 10. The purpose of thismeeting was to discuss the award of the stage B electri-cal contract to Jaden. The construction at NAFEC wasbeing done in two stages. Stage A involved constructionof the outside shell of the building and a computer labo-ratory, while stage B included finishing the inside of thebuilding. Stockinger asked whether anything could bedone to prevent the contract for the stage B work frombeing awarded to Jaden Electric whom he understoodwas the low bidder on the job. Stockinger was informedthat the stage B contract had not yet been awarded butthat it would be awarded in accordance with the laws ofNew Jersey which required that the contract be awardedto the lowest bidder who was able to demonstrate that itcould responsibly complete the project. At none of themeetings, including the March 2 and 19 meetings, did theUnion voice any concern about maintaining area stan-dards. There was no reason for any such concern be-cause the contract which was awarded to Jaden requiredthe Company to pay the determined prevailing wagerates which were in line with the wage standards in thearea.C. The PicketingOn March 16, at a pre-job conference, a decision wasmade by NAFEC and the contractors that certain perim-eter gates into the project area would be reserved for theI Stockinger testified that during the meeting he Aras asked what couldbe done "to avoid an) pickets or words to that effect" but he was unableto remember the answer that he gave In the circumstances, and becauseI find that MNunroe was a truthful and reliable witness. I do not credit thefollowing testimony elsewhere given by Stockinger:Q Did ou ever tell those officials of NAFEC at any meeting inMarch that the problem or the mailter could be resolved if Jadenwould sign a stork agreement with you''A No. sirQ You are certain of thatA. Yes. sir9 Stockinger testified that he reminded the group that Local 211 andthe other building trades unions had spent many weekends getting peti-tions signed to prevent the NAFEC facility from being closed and thatwshen the NAFEC project first began 60 to 80 percent of the membershipof Local 211 as unemployed, although since then the employment pie-ture has brightened. Stockinger stated that the Unions had worked tokeep the NAFEC project and they sAanted the jobs for their members.According to Slockinger. 1 told them I don't remember seeing Jaden orany f his people helping get the signatures [on petitions asking thatNAFEC be contiued]" Stockinger also told the meeting that if Jadencame onwlti the project the Unionl swould probably picket because "e feltthat our people should do the work out there and that is the main thing "Slockinger further testified that he told the meeting that. although he didriot knoss what lJaden's wage scale sas. otlher conlractors had informedhint that at the price w'hich as, bid b Jladenl thes could not do the Job ifthe5had to pal their electricians the prevailing ,tage rate INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS. LOCAL 211171use of the contractors; more particularly, that gate 13would be reserved for the use of Jaden and its suppliersand that gates 18 and 18(a) would be reserved for the useof all other contractors.On March 24 Jaden sent the following mailgram toLocal 211 and to Local 334:A separate gate has been established for the em-ployees and suppliers of Jaden Electric. This gate isnumber 13 and is located approximately 7/10 of amile east from Delilah Road along the NAFECproperty perimeter.Employees and suppliers of Jaden Electric havebeen duly instructed and will use only this postedentrance to the job site. It is illegal for your mem-bers to picket any other gate. If they do the NLRBwill be contacted and we will institute privateaction in court under Section 303 of the Act for alldamages caused by your union engaging in illegalactivity.Jaden sent similar advice by mailgram to the SouthJersey Building Trades Council and to various contrac-tors and authorities concerned with the NAFEC buildingproject.Sometime between Friday, March 30, and Monday,April 2, prominent signs were posted at gates 13, 18, and18(a) to the NAFEC project advising that gate 13 wasreserved for the use of Jaden and its suppliers and thatgates 18 and 18(a) were reserved for the use of all con-tractors other than Jaden and its suppliers and that Jadenand its suppliers must use only gate 13.On March 30 Local 211 Business Manager GeorgeStockinger sent the following letter to Fuller:We would appreciate your taking the enclosedletter and making sure it is delivered to JADENELECTRIC.As far as we are concerned, there has been no re-served gate established as required by Federal Lawand accordingly, we are going to attempt to publi-cize our dispute with JADEN ELECTRIC to thePublic.The enclosed letter reads as follows:Please be advised that we do not claim to be themajority representative of your employees workingin this area. We do not seek recognition as the bar-gaining representative of your employees. We donot wish in any manner to organize or attempt toorganize your employees. We do not wish to nego-tiate with you over wages, hours and working con-ditions of your employees.Be further advised that we represent IBEWLocal Union #211. As the Union primarily in-volved in representing employees in the AtlanticCity area, we have been successful in negotiatinghigh standards of wages, hours and other cost itemsof employment for these employees. We believesuch negotiated achievements represent the standardin this area in the industry involved.For example, our wages for journeyman electri-cian are $12.23 per hour; our time worked overeight (8) hours a day or forty (40) hours per week ispaid at the rate of double the regular hourly rate:Saturday and Sunday are paid on a double timebasis. The employers provide health, welfare, tem-porary disability, 3% of gross payroll to the NEBF,60¢ to a local pension, 1% to the industry fund and2¢ per hour to the apprenticeship program.We have information which indicates that youare paying your employees wages and fringe bene-fits which are below or substandard to the areastandards which we have been successful in negoti-ating. Your activity thus has the effect of undercut-ting those established area benefits or their costequivalents. We do not request that these economicbenefits be provided in the same manner or form inwhich they are set forth in our collective bargainingagreements. We merely request that you pay thecost equivalents of those benefits set herein.It is our understanding that employees that youare employing on the NAFEC job are not receivingwages and benefits comparable to the area standardswhich we have established. We will therefore, ac-cordingly, publicize such facts to the public.The letters were read to Jaden Vice President Pierceon March 30 and delivered to him the next day. Similarletters, dated April 2, were sent to Fuller by Local 334Business Manager Joseph Menardy. Dennis Pierce testi-fied that he received the Local 334 letter sometime afterApril 25.From April 2 until it was enjoined on May 15 Local211 picketed gate 13 with signs reading as follows:I.B.E.W. Local 211 AFL-CIOWe are are Picketing Jaden Electric For Failure toMaintain Union Conditions and StandardsThe sole purpose of this picketing is informational.We do not attempt to induce any employees work-ing on this site to respect this picket line. oLocal 211 employed as pickets its members and membersof other labor organizations including Local 334. Thefact that members of Local 334 accepted employment aspickets for Local 211 without more does not establishthat Local 334 as an organization engaged in picketing atgate 13.On several occasions during the time gate 13 was pick-eted, drivers of trucks carrying goods or supplies for de-livery to Jaden at the NAFEC site refused to enter gate13 and make their deliveries. In addition, the employeesof Command Co., a subcontractor for Jaden, refused tocross the picket line to work at the project.On April 12, Local 211 picketed gates 18 and 18(a)with signs identical to those used at gate 13 and on April25 Local 334 picketed gates 18 and 18(a) with the sameo Juaden Projectl Ntanager Barr} Fahnesto..k tetifled hat on March 30lzocal 211 picketed gates I. 18, 18(a), and 20 hut did nol picket gate 13,As he reserse gate signs had no been postled as of hat dae. GellerallCounel doe not contend that picketilg these gate, on Miarch 30 ionll-cd Sec 8h)(4) 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigns except that the name Local 334 was printed in theplace of Local 211. The complaint alleges that the pick-eting on these days violated Section 8(b)(4)(i) and (ii)(B).The defense is that the reserve gate status of gates 18and 18(a) had been contaminated by the use of thosegates by employees or suppliers of Jaden. The evidenceadduced by Respondents in support of this defense waswholly incompetent. I find that no competent evidencewas adduced at the hearing to establish that after March30 any Jaden employees, or suppliers of Jaden, or per-sons making deliveries to Jaden used gates 18 or 18(a) orany gate to the NAFEC project other than gate 13.As the result of the picketing of gates 18 and 18(a) onApril 12 and 25, employees of the various union contrac-tors who were then scheduled to do work at theNAFEC project refused to cross the picket lines and didnot work on those days.D. ConclusionsMindful of "the dual congressional objectives of pre-serving the right of labor organizations to bring pressureto bear on offending employers in primary labor disputesand of shielding unoffending employers and others frompressures in controversies not their own," with respectto so-called common situs situations, the Board in MooreDry Dock 2 developed guides to aid in determiningwhether a union's object in picketing was primary andtherefore lawful or whether it was really secondary, thatis, calculated to enmesh neutral employers and employ-ees in the union's dispute with the primary employer andtherefore in contravention of the Act. The tests set forthin Moore Dry Dock, designed to minimize the potentialfor unnecessarily involving neutrals in a dispute of noconcern to them, have been refined by the so-called re-serve gate doctrine which recognizes the right of em-ployers at a common worksite to reserve an entry anddeparture gate for the exclusive use of the primary em-ployer, his employees, suppliers, and materialmen, and toestablish other gates for use by neutral employers, theiremployees, and others having business relationships withthem.' t Where separate gates are designated and main-tained, the union must confine its picketing activities tothe primary gate and avoid implicating neutrals by pick-eting the gates set aside for the neutrals' sole use. Picket-ing by the union at the neutrals' gates normally will beviewed as an attempt to enmesh the neutral employersinto the union's dispute with the primary employer andtherefore will be deemed unlawful secondary activityproscribed by Section 8(b)(4)(B) of the Act. Of course,the integrity of the neutral gates must not be compro-I i L R B Deaver Building and C(i'oru rion Trades Conci rl[Goldd& Prem'ier], 341 U S. 675, 692 (1951)12 Sailors' Union of the P'acific, FL (Moore Dry I)ock C llpaly.92 NlRB 547 (1950)la local 761, Internalional Union of llectrical, Radio & MachineWorkers,. AFI CIO Gencral lccltric Companll \ .VL R. B, 366 U S667 (1961) See NLR. B. .ii Ih BuidiXg and Coolliorlliion lradesCouncil [flrkel/ & Hlartz. Inc.].3X3 F 2d 562. 564 6th Cir 1967) "[ I he'relatedness' test estahlished in CGt'ri El etric does rlot appl) I cmlpl)y-crs at a common cntructiol itus '" Iil.Rih Conrolilli (C'olpratit XNL R B, 55() F 2d 311. 316 (5th Cir 1977)mised by their use by primary personnel or suppliers.'4Valid reserve gates were established at the NAFEC job-site for the respective exclusive use of Jaden and theneutral employers and their respective employees andsuppliers. No competent evidence was adduced by Re-spondents that the gates reserved for the use of the neu-trals were at any relevant times used by Jaden, its em-ployees or its suppliers. Accordingly, I find that Local211 by picketing gates 18 and 18(a) on April 12, andLocal 334 by picketing gates 18 and 18(a) on April 25,violated Section 8(b)(4)(i) and (ii)(B) of the Act.As Local 211 is not currently certified as the represen-tative of any of Jaden's employees and as it picketedJaden at the NAFEC project for more than 30 dayswithout having filed a petition under Section 9(c) and assuch picketing induced individuals employed by otherpersons in the course of their employment not to delivergoods to Jaden, a violation of Section 8(b)(7)(C) has oc-curred if an object of the picketing was to force or torequire Jaden to recognize or bargain with Local 211 asthe representative of its employees.Respondent Local 211 contends that its picketing ofJaden was not for a proscribed object, but to inform thepublic that Jaden was not maintaining union conditionsand standards and to protest the fact that Jaden wasusing employees on the NAFEC project who were notlocal residents. The latter alleged object is a makeweightcontrived for this litigation. The March 30 letter fromLocal 211 and the April 2 letter from Local 334 stateonly that the Unions objected to the fact that Jaden waspaying its employees "wages and fringe benefits belowor substandard to the area standards" which the Unionshad been successful in negotiating and informed Jadenand Fuller that they will "publicize such facts to thepublic." The signs which Respondents' pickets worewhen they patrolled the gates at the NAFEC projectmade reference only to the alleged failure of Jaden tomaintain union conditions and standards. 5 Thus, al-though at the meetings with NAFEC officials in MarchRespondents asserted that it was unfair for Jaden tocome into Atlantic County and use nonresident electri-cians, it directed no such complaint to Jaden or to Fullerand it did not attempt to publicize this complaint to thepublic. In these circumstances, I find that protesting theemployment of nonresidents by Jaden was not an objectof the picketing by Local 211.Although Local 211 contends that it picketed theNAFEC project to publicize the alleged failure of Jadento pay wages and fringe benefits comparable to those es-tablished under the Unions' contracts, the evidence isthat at no time did Local 211 inquire of Jaden or of anyother responsible party what wages and fringe benefits4 Inrirntional L'itiow o Operutinig Engineers. Local Union (o. 450-ILl-10 (Linlecck Constrlucion Corporation). 219 Nl.RB 997, 998 (1975).lff'd 550 F 2d 311 (5th Cir 1977)'m A refereince to "union condliti ls" implies a recognitional and tirga-nizatil al ohjcctie. San Fran(i iio Jointl E.c(ulrie Board of Culaliurvw-orkers. Brtuderi. Ioci.L M.orc ad Clih, Servoe Workers. .4I. CIO(oodmliaer. Inc. d'hla J l- Ili-Borl 203 NRB 744, 746 (1973)\' 1 .I IRB llcirnaiil Brotherhood o Elccirical WIorkers. Local 265 [RP & t Elcrri], 6)4 F2d 1091 (8th Cir 1979), affg 236 NI RB 1333(1'78) INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 211173were being paid by Jaden to its employees on theNAFEC job. As the Board recently restated:Area standards picketing can only be justifiedwhere, in fact, the picketed employer's mode of op-eration can be shown to be substandard in compari-son with the negotiated area standsards. This neces-sarily means that there must have been an investiga-tion and an evaluation of comparative standardscarried out with as great a degree of thoroughnessas the circumstances will permit. "0Not only did Local 211 fail to investigate what was thelevel of wages and benefits being paid by Jaden to itsemployees at the NAFEC project and not only did Re-spondent fail to establish by competent evidence thatJaden in fact was undercutting the so-called union stan-dards, but the testimony of Local 211 Business ManagerGeorge Stockinger shows that he had determined topicket Jaden before he had any opportunity to learnwhat wages and benefits Jaden intended to pay its em-ployees. Stockinger testified that in February by readingthe Dodge report he learned that Jaden was the lowbidder for the electrical contract on the NAFEC project.He further testified:Q. Did you make a decision you were going topicket Jaden Electric?A. I don't know what time I made a decision. Iwas going to picket Jaden Electric but I have to saythat I knew in my mind that if Jaden was awardedthe contract, I have to do everything I can. That ismy job as business manager to try to get that workfor my people. So, I would eventually have topicket.This testimony not only refutes Local 211's alleged areastandards object but, conversely, indicates a recogni-tional object.I find Local 211's assertions regarding its objects forpicketing Jaden; namely, to publicize Jaden's failure tomaintain union conditions and standards and to protestits hiring out-of-town employees to work at the NAFECproject are specious. On the other hand, on March 9,when NAFEC officials asked Stockinger what could bedone to prevent any interruption of operations at theNAFEC site, according to the credited testimony ofFrank Munroe, "Mr. Stockinger said that the only thinghe could recommend was that Jaden Electric sign awork agreement with his union and therefore therewould be no disruption on the job." Accordingly, I fur-ther find that an object of the picketing was to force orrequire Jaden to recognize or bargain with Local 211 asthe representative of its electricians at the NAFEC pro-ject and therefore, as alleged in the complaint, Local 211has violated Section 8(b)(7)(C) of the Act.16 T 'lmo(sr, l 4 locl 1' m \I V, 1 ;Jfih ,d( i h It twl rl), l tu/ [ tth ,hsood of 'amlrls'h a Cs tditro .S4Iroilul W ,'httou l,',?h I .d] tlipc / ,, ,,, (.at Bl Rhahlc bit L. 224 NI R 388 (I 7h)IL. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section II,above, occurring in connection with the operations ofJaden and Fuller described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of the Act, I shall recom-mend that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. By picketing gate 13 at the NAFEC project be-tween April 2 and May 15, 1979, Respondent Local 211has engaged in unfair labor practices proscribed by Sec-tion 8(b)(7)(C) of the Act in that an object of such pick-eting was to force or to require Jaden to recognize orbargain with Local 211 as the representative of its em-ployees, notwithstanding the fact that Local 211 was notthe certified representative of such employees and a peti-tion under Section 9(c) had not been filed within 30 daysfrom the commencement of such picketing.2. Local 211 by picketing on April 12, and Local 334by picketing on April 25, gates 18 and 18(a) at theNAFEC jobsite, which gates were reserved for the useof contractors other then Jaden, its suppliers and em-ployees, have engaged in unfair labor practices in viola-tion of Section 8(b)(4)(i) and (ii)(B) of the Act as anobject of such picketing was to force or require Fuller,ACIA, and other contractors performing work at theNAFEC project to cease doing business with one an-other and to force or require ACIA to cease doing busi-ness with Jaden and as such picketing (a) induced andencouraged individuals employed by the contractors onthe NAFEC project to engage in strikes and refusals inthe course of their employment to perform services and(b) coerced and restrained Fuller, ACIA, and other con-tractors engaged in the performance of work at theNAFEC project.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended: 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 7The Respondents, International Brotherhood of Elec-trical Workers, Local Union No. 211, and InternationalBrotherhood of Electrical Workers, Local Union No.334, located in Atlantic City, New Jersey, their respec-tive officers, agents, and representatives, shall:1. Cease and desist from:(a) By picketing or otherwise, (i) inducing or encour-aging any individual employed by Fuller, ACIA, or anyother person engaged in commerce or an industry affect-ing commerce to engage in a strike, or a refusal in thecourse of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, ar-ticles, materials, or commodities or to perform any ser-vices; or (ii) threatening, coercing, or restraining Fuller,ACIA, or any other person engaged in commerce or inan industry affecting commerce, where in either case anobject thereof is forcing or requiring any person to ceaseusing, selling, handling, transporting, or otherwise deal-ing in the products of Jaden, or to cease doing businesswith Jaden.(b) Picketing, causing to be picketed, or threatening topicket Jaden where an object thereof is forcing or requir-ing Jaden to recognize or bargain with Local 211 as therepresentative of its employees in circumstances whichwould violate Section 8(b)(7)(C). The cease and desistprovision set forth in this subparagraph (b) is limited toLocal 211 and is not directed to Local 334.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at their respective business offices and meetinghalls copies of the attached notices marked "Appendix Aand Appendix B."8Copies of said notice, on forms pro-vided by the Regional Director for Region 4, after beingduly signed by authorized representatives of Respon-dents, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by them for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, orcovered by any other material.(b) Mail to the Regional Director for Region 4 signedcopies of said notices for posting by Jaden, Fuller,ACIA, and other employers engaged in work at theNAFEC project, if such organizations shall be willing topost such notices, at places where notices to their respec-tive employees are customarily posted.(c) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondents have taken to comply herewith.'; In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT by picketing or otherwise (i)induce or encourage any individual employed byGeorge A. Fuller Co., or by Atlantic County Im-provement Authority, or by any person engaged incommerce or in an industry affecting commerce toengage in a strike or a refusal in the course of hisemployment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any ser-vices; and WE WILL NOT (ii) threaten, coerce, or re-strain George A. Fuller Co., Atlantic County Im-provement Authority, or any other person engagedin commerce or in an industry affecting commercewhere, in either case, an object thereof is forcing orrequiring any person to cease using, selling, han-dling, transporting, or otherwise dealing in theproducts of Jaden Electric, a Division of the Far-field Company, or to cease doing business withJaden Electric, a Division of the Farfield Company.INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION NO. 334APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT by picketing or otherwise (i)induce or encourage any individual employed byGeorge A. Fuller Co., or by Atlantic County Im-provement Authority, or by any persort engaged incommerce or in an industry affecting commerce toengage in a strike or a refusal in the course of hisemployment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any ser-vices; and WE WILL NOT (ii) threaten, coerce, or re-strain George A. Fuller Co., Atlantic County Im-provement Authority, or any other person engagedin commerce or in an industry affecting commercewhere, in either case, an object thereof is forcing orrequiring any person to cease using, selling, han-dling, transporting, or otherwise dealing in theproducts of Jaden Electric, a Division of the Far-field Company, or to cease doing business withJaden Electric, a Division of the Farfield Company.WE WILL NOT picket or cause to be picketedJaden Electric, a Division of the Farfield Company,where an object thereof is to force or to requireJaden Electric, a Division of the Farfield Company,to recognize or to bargain with us as the representa-tive of its employees in violation of Section8(b)(7)(C) of the National Labor Relations Act.INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION No. 211